Title: To James Madison from John G. Jackson, 27 December 1811
From: Jackson, John G.
To: Madison, James


My dear Sir.
Richmond Decr. 27th 1811
I have once more escaped from the Jaws of death last night for the first time I went to the Theatre. At ½ past eleven it caught on fire 800 persons present & in a few minutes the whole was in flames. I kept back to permit the crowd to precede me until the black warm smoke suffocated all around me, & falling also I made a mighty effort & sprung forward far enough to descend about 12 feet on the level with the pit. But when the jump was made I fell lifeless & recollect nothing more until the current of air revived me I lay then among heaps of dead & dying all in one general flame, & recovered strength enough to rise & carry out a poor Lady Mrs Doufet who clung to me crying for support & begging my assistance but ere I got out I encountered falling fire & brick walls in every direction & had almost been lost because I could not find the door. In every direction Gentlemen Ladies, young & old covered with fire tumbled from the Windows, some in safety & others killed by the fall. 150 or 200 perished in the ruins in a few moments after I got out the roof fell in the Walls tumbled down & the remains of the dead were burnt to cinders. The list of dead has been already made out beyond 100. Among them


Govr Smith







A B Venable


Mrs

Gibson


Botts & Wife & Neice




Herron


Lieut Gibbons


Mrs
}
Cook & 2 Daughters


H Dixon


Gwathney


E Wanton


Wilson


W Southgate


Leslie


J Jacobs & ⟨4?⟩ Children


Greenhow & son


A Marshall (of Wythe)


Braxton


W Brown




Gerardin & Son


Mrs Patterson




Convert & Child



Miss Harvie




Laforet & niecea


Mrs. Gallego




Gerer


Miss Conyers




Moss & daughter


do ⟨Gunn?⟩




Page


Louisa Mayo









Miss

Nelson





Whitlock



Miss
{
Coplin
No member of assembly perished tho many badly wounded. Mrs. Scott wife of the member from Near Alexa. dangerously injured.


Stevenson


Clay (of M Clay)


Gatewood


2 Troins


Page


Raphael


Elliott


Griffin


Green


I never witnessed such universal distress & alas it does not belong to me to avoid a participation of it. I write agitated & confused to assure you & my dear sisters of my safety. I salute you affectionately
J G Jackson
